Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 1 of 19 - Page ID#: 794




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   (at Lexington)

  BOBBY S. THOMAS,                              )
                                                )
         Plaintiff,                             )       Civil Action No. 5: 20-095-DCR
                                                )
  V.                                            )
                                                )
  ANDREW M. SAUL, Commissioner of               )       MEMORANDUM OPINION
  Social Security,                              )           AND ORDER
                                                )
         Defendant.                             )

                                     *** *** *** ***
       Plaintiff Bobby Thomas filed this action against Defendant Andrew Saul,

Commissioner of Social Security, challenging the denial of his application for Social Security

benefits. The parties have filed cross-motions for summary judgment. [Record Nos. 16, 18]

Thomas argues that the Administrative Law Judge (“ALJ”) assigned to his case failed to

properly evaluate relevant medical opinion evidence and erroneously concluded that his mental

impairments were not debilitating. [Record No. 16-1, pp. 1-3] However, following a full

review of the record, the Court concludes that the Commissioner’s decision is supported by

substantial evidence. Therefore, his motion for summary judgment will be granted and the

relief sought by Thomas will be denied.

                              I. PROCEDURAL HISTORY

       Thomas filed an application for disability insurance benefits (“DIB”) under Title II of

the Social Security Act (“the Act”) on November 29, 2016. [See Transcript, hereafter “Tr.”,

227-28.] He originally alleged a disability onset date of February 12, 2013, but later amended

that date to October 16, 2015. [Tr. 59, 227-28] His application was denied initially and upon
                                            -1-
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 2 of 19 - Page ID#: 795




reconsideration. [Tr. 138-57, 164-67] At Thomas’s request, an administrative hearing was

held before ALJ Davida Isaacs on January 10, 2019. [Tr. 35-68, 176-77] ALJ Isaacs issued

an unfavorable decision on April 3, 2019. Thereafter, the Appeals Council denied review on

January 8, 2020. [Tr. 1-6, 16-34] Thomas has exhausted his administrative remedies and this

matter is ripe for review under 42 U.S.C. §§ 405(g), 1383(c)(3).

                              II. STATEMENT OF FACTS

       Thomas was thirty-seven years old at the time of his administrative hearing. [Tr. 227]

He has a high school education and past relevant work as a border bender and material handler

at a bedspring manufacturing facility. [Tr. 43-44, 266-69] These positions required that

Thomas stand the “whole time” and routinely lift up to fifty pounds. [Tr. 42-44] After his

back pain allegedly prevented him from working, Thomas exhausted his medical leave time

and was terminated. [Tr. 45, 47] He later filed an application for DIB alleging that the

following conditions limited his ability to work: rheumatoid arthritis (“RA”), carpal tunnel

syndrome, severe sleep apnea, muscle spasms in his back, a pinched nerve in his right elbow,

nerve pain in his hip and lower back, severe fatigue, anxiety, and mental health issues. [Tr.

237] Thomas weighed 275 pounds at the time of his application for benefits. [Id.]

       During the administrative hearing, Thomas stated that he was primarily impeded by

pain associated with RA, but that mental health issues also contributed to his impairments.

[Tr. 45] He initially sought treatment for joint pain and aching in 2012, and Dr. Jeffrey Neal

identified that his symptoms were the result of RA. [See Tr. 480-483.] At the time, Thomas

chose to forego aggressive treatment because he and his wife were attempting to conceive a

child. [Tr. 478] However, he was prescribed less intensive medication, and his condition

significantly improved. [See Tr. 476 (Dr. Neal’s treatment notes indicating that Thomas’s
                                            -2-
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 3 of 19 - Page ID#: 796




condition was “[m]uch better” with “[n]o active swelling.”).] After his wife became pregnant,

Thomas consented to more intensive treatment, and his disease activity was consistently

reported as low with no swelling. [Tr. 448, 452, 454, 456, 459] In early 2014, however, when

Thomas and his wife attempted to conceive a second time, he reverted to the milder treatment

and his RA symptoms flared. [Tr. 442] Dr. Neal treated this flare (and subsequent flares) with

Enbrel, which returned Thomas to low disease activity. [See Tr. 410, 415, 428, 435, 439.]

Since 2014, Thomas has consistently refused Dr. Neal’s suggestion that he undergo more

aggressive treatment. [Tr. 408, 411, 414, 416, 420, 421, 423, 424 (suggesting that Enbrel is

“more effective” when combined with other treatments), 425, 428, 429]

       Thomas has received treatment for obsessive-compulsive disorder (“OCD”), anxiety,

and depression since August 2013. [Tr. 78-79, 573, 504-22, 649, 666-71] He alleges that

these impairments, particularly the OCD, impaired his ability to work by slowing his pace of

production. [Tr. 46, 573] During the administrative hearing, Thomas identified OCD as

“probably one of the biggest problems . . . in [his] life right now.” [Tr. 50] He explained that

he is a “checker,” which means he compulsively checks common items to ensure that they are

properly secured. [Tr. 51, 575] Common targets of his compulsion include the cap on the gas

tank of his car, water faucets, doorknobs, and his punch time-card (while he was employed).

[Tr. 45, 50, 575, 616, 617, 661, 671] He also alleges that social phobia (a symptom of his

mental health impairments) prevented him from communicating well with supervisors and

coworkers and continues to “keep[] [him] from getting out in public.” [Tr. 47-48]

       ALJ Isaacs found that Thomas suffered from the following severe impairments that

significantly limited his ability to perform basic work activities during the relevant period: RA,

right carpal tunnel and cubital tunnel syndrome, depression, anxiety, OCD, borderline
                                              -3-
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 4 of 19 - Page ID#: 797




intellectual functioning, and morbid obesity. [Tr. 21] She also determined that Thomas’s sleep

apnea was a non-severe impairment because it caused “no more than a minimal limitation in

[his] ability to perform basic work activities.” [Tr. 22] However, ALJ Isaacs determined that

Thomas did not suffer from an impairment or combination of impairments that met or

medically equaled the severity of any of the listed impairments (“Listings”) contained in 20

C.F.R. pt. 404, subpt. P, app. 1 for mental or physical disorders. [Tr. 22; see also 20 C.F.R.

§§ 404.1520(d), 416.920(d) (“If you have an impairment(s) which meets the duration

requirement and is listed in appendix 1 or is equal to a listed impairment(s), we will find you

disabled without considering your age, education, and work experience.”).]

       The ALJ first considered whether Thomas’s physical impairments met a Listing. She

considered Listing 14.09, which deems a claimant disabled when his or her inflammatory

arthritis is accompanied by specified symptoms. 20 C.F.R. pt. 404, subpt. P, app. 1. To meet

the Listing, a claimant must show that he or she has one or more of the following symptoms:

(1) persistent inflammation or deformity of a major peripheral joint that impacts the claimant’s

ability to ambulate or perform fine movements; (2) inflammation or deformity in a major

peripheral joint that involves an organ or body system and is accompanied by fever, fatigue,

malaise, or involuntary weight loss (collectively, the “constitutional symptoms”); (3)

ankylosing spondylitis (arthritis that causes spinal stiffness); or (4) repeated manifestations of

inflammation with at least two of the constitutional symptoms and a marked limitation on daily

activities, social functioning, or concentration. Id. ALJ Isaacs concluded that Thomas’s

arthritis symptoms did not “reach the level required” under Listing 14.09. [Tr. 22] She later

noted that, once Thomas began RA treatment, which was very soon after the alleged onset

date, his “symptoms were minimal.” [Tr. 25]
                                              -4-
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 5 of 19 - Page ID#: 798




        Isaacs next considered whether Thomas’s impairments related to carpal tunnel and

cubital tunnel syndromes met Listing 11.00, which concerns neurological disorders that “cause

disorganization of motor function.” [Tr. 22; 20 C.F.R. § Pt. 404, Subpt. P, App. 1] She

concluded that the evidence did not “demonstrate an inability to perform fine and gross

movements effectively,” which is one of the requirements under the definition of

“disorganization of motor function.” [Id.] ALJ Isaacs also noted that Thomas’s obesity, when

considered in combination with his other physical impairments, did not cause the degree of

limitation required to meet or equal a Listing. [Tr. 22]

        Next, the ALJ considered whether Thomas’s mental impairments met either Listing

12.04, 12.06, or 12.11. [Tr. 22] These listings address depressive disorders, anxiety and

obsessive-compulsive disorders, and neurodevelopmental disorders, respectively. 20 C.F.R. §

Pt. 404, Subpt. P, App. 1. To meet one of the three Listings, a claimant must show that his or

her mental impairments are accompanied by “[e]xtreme limitation of one, or marked limitation

of two, of the following areas of mental functioning: [u]nderstand, remember, or apply

information; [i]nteract with others; [c]oncentrate, persist, or maintain pace; or [a]dapt or

manage oneself.” [Id. (collectively “the Paragraph B criteria”)] ALJ Isaacs considered each

of the criteria in turn.

        ALJ Isaacs found that Thomas’s ability to understand, remember, or apply information

was only mildly limited. [Tr. 23] Although he alleged that he struggled to follow instructions

and read the newspaper, the ALJ found that Thomas’s ability to understand and remember

information was demonstrated by his ability to testify and answer questions at the hearing.

[Id.] Regarding his ability to interact with others, she found that Thomas had only a moderate



                                             -5-
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 6 of 19 - Page ID#: 799




limitation. [Id.] The ALJ concluded that his allegations of social phobia were outweighed by

the fact that he sometimes visited the store and attended church. [Id.]

        ALJ Isaacs determined that Thomas suffered a moderate limitation regarding his ability

to concentrate, persist, or maintain pace. [Tr. 23] She noted that his obsessive habits affected

his concentration, but found that Thomas was able to concentrate well enough to drive, count

change, and maintain a bank account. [Id.] Finally, the ALJ reasoned that his ability to adapt

or manage himself was only moderately limited. [Id.] Despite his alleged inability to perform

personal care tasks, Thomas sometimes shopped for himself and he was “consistently

compliant with taking his medication.” [Id.] Therefore, ALJ Isaacs concluded that Thomas

had not demonstrated that he met the Paragraph B criteria of the mental-impairment Listings.

[Id.]

        The ALJ next considered whether Thomas had shown the other requisite criteria of

Listings 12.04, 12.06, or 12.11. A claimant may meet one of these Listings by showing that

his or her disorder is “serious and persistent,” that is, the symptoms persist for over two years

and cause a “minimal capacity to adapt to changes in your environment or to demands that are

not already part of your daily life.” 20 C.F.R. pt. 404, subpt. P, app. 1 (collectively “the

Paragraph C criteria”). ALJ Isaacs found that the evidence indicated that Thomas could adapt

to changes in his environment without serious difficulties. [Tr. 23] As such, she concluded

that he had not demonstrated that his mental impairments met a Listing.

        Having concluded that Thomas did not meet a Listing, the ALJ determined that he had

a residual functional capacity (“RFC”) capable of performing light work, subject to the

following limitations: he can not climb ladders or scaffolds; he can engage in no more than

frequent bilateral handling and fingering; he can have no more than occasional interaction with
                                              -6-
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 7 of 19 - Page ID#: 800




coworkers and no interaction with the public; he cannot engage in commercial driving; and he

may be off-task up to five percent of a workday and absent once per quarter. [Tr. 24] She

found that Thomas’s medical impairments would not prevent him from performing this type

of work. More specifically, she concluded that, while his medically determinable impairments

could reasonably be expected to cause some of the alleged symptoms that limit his ability to

work, his statements concerning the intensity, persistence, and limiting effects of those

symptoms were not significantly consistent with the evidence. [Tr. 25]

       For example, ALJ Isaacs noted that Thomas chose to forego more intensive treatment

of his physical ailments several times. [Tr. 25] Specifically, she noted that he would

experience occasional RA flare-ups when he missed his medication or engaged in unexpected,

substantial physical activity, but otherwise his symptoms were managed well with medication.

[Tr. 410, 415, 428]     And his consistent refusal to undergo more aggressive treatment

“indicate[d] that the claimant’s symptoms were not as severe as alleged.” [Tr. 25; see also Tr.

340, 405, 416, 422] She reached similar conclusions regarding his carpal and cubital tunnel

syndromes. [Tr. 25]

       The ALJ also concluded that Thomas’s statements regarding the severity of his mental

impairments were contradicted by the evidence. In particular, the medical evidence did not

support Thomas’s claim that his symptoms precluded him from performing the work set forth

in the RFC. [Tr. 26] For example, the ALJ reasoned that Thomas’s obsessive “checking” was

not “particularly outside the norm of functional behavior,” and would not likely affect his work

performance. [Id.] She also found that his social phobia did not prevent him from going to

stores or places with large crowds, and it was unlikely to prevent him from performing work

within the RFC. [Id.]
                                             -7-
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 8 of 19 - Page ID#: 801




       As further support for the severity of his mental impairments, Thomas alleged that he

lost a significant amount of weight due to stress and anxiety. [Tr. 42] Thomas testified that

he weighed 215 pounds on the date of the administrative hearing. [Tr. 42] While ALJ Isaacs

pointed out that the weight loss is well-documented in the record, she found that Thomas’s

claims were inconsistent with the evidence. [Tr. 26] For example, evidence indicated that

Thomas appeared to have been focused on losing weight through diet and exercise. [See, e.g.,

Tr. 611, 613, 616, 617.] On other occasions, however, Thomas reported being unable to eat

due to stress that was primarily caused by marital problems. [Tr. 613, 616, 617, 649] ALJ

Isaacs found that these contradictory assertions undermined his subjective complaints, and she

discredited his allegations. [Tr. 26]

       ALJ Isaacs also relied on the various medical opinions provided. She gave “great

weight” to Dr. Robert W. Genther’s consultative psychiatric examination of Thomas. [Tr. 26,

392-403] Dr. Genther found that Thomas’s mental health symptoms caused predominantly

mild impairments. [Tr. 400-01] However, he concluded that Thomas suffered mild to

moderate impairments on his ability to “relate to employers and coworkers,” “work with others

without being distracted or overwhelmed,” “deal with the public,” and “tolerate [the] stress

and pressure associated with day-to-day work activity.” [Id.] Dr. Genther’s opinion noted that

moderate impairments “require significant structure and/or modifications in traditional work

settings such as those found in a sheltered workshop.” [Id.] ALJ Isaacs found that the evidence

“support[ed] the mild to moderate limitations provided” in Dr. Genther’s report. [Tr. 26]




                                             -8-
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 9 of 19 - Page ID#: 802




       The ALJ assigned “partial weight” to the state agency medical consultative opinions

provided by Drs. Deborah Carter, Alex Guererro,1 Shannon Duncan, Laura Cutler, Douglas

Back, and Michelle Bornstein. [Tr. 26, 69-86, 114-136, 138-157] She found that the medical

evidence supported the mental limitations assessed by these physicians, but she found no

support for the physical restrictions suggested above those included in the RFC. [Tr. 27]

Specifically, the ALJ determined that Thomas did not require “environmental limitations” to

account for his RA based on her previous conclusion about the significance of his symptoms.

[See Tr. 25, 131.]

       ALJ Isaacs assigned “little weight” to the medical source statement of Dr. Cristie

Kincaid. [Tr. 27] She found that the evidence did not “remotely support the marked

limitations” on mental functioning that Dr. Kincaid reported. [Tr. 27, 697] The ALJ bolstered

this conclusion by noting that Dr. Kincaid had been treating Thomas for a short time prior to

providing the opinion. [Tr. 27] She also assigned little weight to Dr. Neal’s treating source

statement because it was not actually prepared by Dr. Neal and it was provided in February

2016, prior to the denial of Thomas’s prior application for DIB. [Tr. 27, 700]

       Moreover, ALJ Isaacs gave no weight to the opinions of Thomas’s mother and

registered nurse practitioner Rebecca Holbrook-Watkins. [Tr. 27] The ALJ found that

Holbrook-Watkins’s findings of marked or extreme limitations were not supported by the

record. [Id.; Tr. 590] She also suggested that Holbrook-Watkins may have been misled



1
       Drs. Carter and Guererro’s opinions were provided at the reconsideration level of
Thomas’s prior application for DIB, which alleged an onset date of January 6, 2012. This
application was denied, and an unfavorable administrative decision was issued on October 15,
2015. [Tr. 59] For this reason, Thomas’ current application seeks benefits beginning on
October 16, 2015. [Id.]
                                            -9-
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 10 of 19 - Page ID#: 803




because she relied on Thomas’s allegations regarding his weight loss, which were contradicted

by the record. [Tr. 27, 593]

       Although Thomas’s RFC precluded him from performing his past relevant work, ALJ

Isaacs found that jobs exist in significant numbers in the national economy that Thomas could

have performed during the relevant period. [Tr. 28] As such, she concluded that he was not

disabled. [Tr. 29]

                               III. STANDARD OF REVIEW

       The Act defines a “disability” as “the inability to engage in ‘substantial gainful activity’

because of a medically determinable physical or mental impairment of at least one year’s

expected duration.” Cruse v. Comm’r of Soc. Sec., 502 F.3d 532, 539 (6th Cir. 2007) (citing

42 U.S.C. § 423(d)(1)(A)). To determine whether a claimant is disabled under the Act, the

ALJ follows “a five-step ‘sequential evaluation process.’” Combs v. Comm’r of Soc. Sec., 459

F.3d 640, 642 (6th Cir. 2006) (en banc) (quoting 20 C.F.R. § 404.1520(a)(4)). The claimant

bears the burden of satisfying the first four steps of the process, and the burden shifts to the

Commissioner with respect to the fifth step. See Jones v. Comm’r of Soc. Sec., 336 F.3d 469,

474 (6th Cir. 2003).

       A claimant must first demonstrate that he is not engaged in substantial gainful

employment at the time of the disability application. 20 C.F.R. § 404.1520(b). Second, the

claimant must show that he suffers from a severe impairment or a combination of impairments

that limits his physical or mental ability to do basic work activities. 20 C.F.R. § 404.1520(c).

At step three, if the claimant can demonstrate that he has a severe impairment which is

expected to last for at least twelve months and which meets or equals a listed impairment, he

will be considered disabled without regard to age, education, and work experience. 20 C.F.R.
                                              - 10 -
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 11 of 19 - Page ID#: 804




§ 404.1520(d). But if the claimant does not meet a Listing, the ALJ will assess and make a

finding about a claimant’s RFC before moving to step four. 20 C.F.R. §§ 404.1520(e),

404.1545.

       Fourth, if the claimant has a severe impairment but the Commissioner cannot make a

determination of the disability based on medical evaluations and current work activity, the

Commissioner will review the claimant’s RFC and relevant past work to determine whether

he can perform his past work. 20 C.F.R. § 404.1520(e). If the claimant can perform his past

work, he is not disabled. 20 C.F.R. § 404.1520(f).

       Under the fifth step of the analysis, the Commissioner will consider the claimant’s RFC,

age, education, and past work experience to determine whether he can perform other work. If

he cannot perform other work, the Commissioner will find the claimant disabled. 20 C.F.R. §

404.1520(g). “The Commissioner has the burden of proof only on ‘the fifth step, proving that

there is work available in the economy that the claimant can perform.’” White v. Comm’r of

Soc. Sec., 312 F. App’x 779, 785 (6th Cir. 2009) (quoting Her v. Comm’r of Soc. Sec., 203

F.3d 388, 391 (6th Cir. 1999)).

       This Court’s review is limited to whether the ALJ’s findings are supported by

substantial evidence and whether the ALJ applied the proper legal standards in reaching her

decision. Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial

evidence is such relevant evidence as reasonable minds might accept as sufficient to support

the conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971); Bass v. McMahon, 499 F.3d

506, 509 (6th Cir. 2007). The Court must examine the entire record, but it may not review the

record de novo, resolve conflicts in the evidence, or make credibility determinations. Ulman

v. Comm'r of Soc. Sec., 693 F.3d 709, 713 (6th Cir. 2012). Rather, if the Commissioner's
                                            - 11 -
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 12 of 19 - Page ID#: 805




decision is supported by substantial evidence, it must be affirmed even if the reviewing court

would decide the matter differently, and even if substantial evidence also supports the opposite

conclusion. 42 U.S.C. § 405(g); Bass, 499 F.3d at 509.

                                       IV. ANALYSIS

       Thomas argues that ALJ Isaacs improperly weighed the evidence, particularly the

plethora of medical experts opinions. [Record No. 16-1, pp. 1-3] Of course, the Court is not

tasked with re-weighing the evidence, but merely assessing whether ALJ Isaacs’s decision was

supported by substantial evidence. Nevertheless, Thomas contends that her decisions to assign

little weight to Drs. Kincaid and Neal’s opinions were impermissible. [Id.] And although ALJ

Isaacs placed significant emphasis on Dr. Genther’s opinion, Thomas argues that she did not

properly apply that opinion in her RFC analysis. [Id. at 2] He also contends that her evaluation

of the severity of his mental impairments was not supported by substantial evidence. [Id. at 2-

3] The Commissioner responds that Thomas’s “claim of error is merely an invitation for this

Court to re-weigh the evidence and make its own finding[s]” of fact. [Record No. 18, p. 7]

He contends that ALJ Isaacs’s decision is supported by substantial evidence. [Id. at p. 1]

       A. The ALJ properly weighed the medical opinion evidence.

       Although Thomas’s arguments do not make the distinction, medical opinions are

entitled to varying degrees of deference, depending on the provider’s relation to the claimant.

For claims such as Thomas’s (filed before March 27, 2017), the opinions of treating physicians

generally are entitled to controlling weight when they are well-supported by medically

acceptable clinical and laboratory diagnostic techniques and are not inconsistent with the other

substantial evidence in the case record. When an ALJ does not give such opinions controlling



                                             - 12 -
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 13 of 19 - Page ID#: 806




weight, he or she must provide “good reasons” to explain the amount of weight given.2 See

Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011); 20 C.F.R. § 404.1527(c)(2). On the other

hand, the opinions of one-time examining sources are not entitled to any special degree of

deference. Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). Instead, such an examiner’s

opinion should be weighed considering the factors laid out in 20 C.F.R. § 404.1527(c).

              1. The Treating Source Opinions

       As noted, Thomas argues that Dr. Neal’s treating source opinion was improperly

discounted. [Record No. 16-1, pp. 1-2] Specifically, he contends that Dr. Neal’s long history

of treatment should overcome the fact that he did not personally prepare the opinion, and his

endorsement should entitle the opinion to controlling weight. [Id.] Of course, a treating

source’s signature alone is not sufficient to entitle an opinion to controlling weight. And here,

ALJ Isaacs provided good reasons for giving little weight to the opinion. For example, she

pointed out that not only was the opinion merely endorsed by Dr. Neal, but the opinion was

also provided in 2016 to support Thomas’s previous application. [Tr. 27, 700] As such, it did

not clearly cover his more recent treatment.3 [Tr. 27] Elsewhere in her decision, ALJ Isaacs

recounted Dr. Neal’s treatment notes that repeatedly documented the effectiveness of his

treatment. [Tr. 25] These notes contradicted the more severe limitations observed in the


2
      The “treating source rule” was eliminated for claims filed on or after March 27, 2017.
See Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01,
2017 WL 168819 (Jan. 18, 2017); 20 C.F.R. §§ 404.1527; 404.1520c.
3
        Thomas argues that “Dr. Neal reviewed the [opinion] in 2018 and agreed that it was a
complete, thorough[,] and accurate assessment of [Thomas’s] capacity due to his RA,” and he
cites page 700 of the Transcript to support this claim. [Record No. 16-1, p. 1] But that entry
is dated February 18, 2016. [Tr. 700] The Court’s review of the record did not reveal any
endorsement of the opinion by Dr. Neal after this date. Accordingly, the Court finds no basis
for concluding that this self-serving argument entitles Thomas to relief.
                                             - 13 -
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 14 of 19 - Page ID#: 807




endorsed opinion. [See Tr. 707-08; 20 C.F.R. § 404.1527(c)(2) (“If we find that a treating

source’s medical opinion . . . is not inconsistent with the other substantial evidence in your

case record, we will give it controlling weight.”).] Accordingly, the weight assigned to Dr.

Neal’s opinion was reasonably supported.

       Thomas also challenges ALJ Isaacs’s refusal to give controlling weight to Dr. Kincaid’s

opinion. Although he acknowledges that Dr. Kincaid treated him for only five months prior

to providing her opinion, he states that conditioning the weight of a treating source’s opinion

on the length of treatment is “arbitrary.” [Record No. 16-1, p. 3] However, the regulations

expressly predicate the weight of a treating source’s opinion on the length of the relationship

between the physician and the claimant.4 See 20 C.F.R. §§ 404.1527(a)(2) (defining “treating

source” in reference to the length of treatment), 404.1527 (c)(2)(i) (listing “[l]ength of the

treatment relationship” as a factor to be considered in assigning weight).

       Thomas further contends that Dr. Kincaid’s opinion should have received more weight

because it was “quite similar” to Dr. Genther’s opinion, to which ALJ Isaacs gave significant

weight. [Record No. 16-1, p. 3] When an ALJ determines that a treating source opinion is not

entitled to controlling weight, appropriate weight is assigned to the opinion in accordance with

the factors listed in 20 C.F.R. § 404.1527(c). Consistency is one of the relevant factors. 20

C.F.R. § 404.1525(c)(4) (“Generally, the more consistent a medical opinion is with the record

as a whole, the more weight we will give to that medical opinion.”). Thomas suggests that the

alleged consistency among Drs. Kincaid and Genthers’ opinions, combined with ALJ Isaacs’

emphasis on the latter opinion, should have led her to accept Dr. Kincaid’s opinion in whole.


4
      In fact, Thomas suggests that Dr. Neal’s opinion should have received more weight
because of the length of treatment. [See Record No. 16-1, pp. 4-5.]
                                             - 14 -
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 15 of 19 - Page ID#: 808




[Record No. 16-1, p. 3] But ALJ Isaacs pointed out the differences between the two opinions—

whereas Dr. Kincaid found that Thomas suffered marked impairments, Dr. Genther found that

Thomas was only mildly or moderately limited in the same areas of mental functioning. [Tr.

27, 400-403, 697-98] And she concluded that these more severe restrictions were “not

remotely support[ed]” by the objective medical evidence. [Tr. 27]

       Further, checklist or “circle-the-answer” forms, like the ones Dr. Kincaid submitted,

are “weak evidence at best.” Hernandez v. Comm’r of Soc. Sec., 644 F. App’x 468, 473 (6th

Cir. 2016) (quoting Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993)). And there is no

indication that Dr. Kincaid relied on anything but Thomas’s subjective claims when she

checked the boxes indicating the alleged severity of his symptoms. [Tr. 7-10, 697-99] No

treatment notes prepared by Dr. Kincaid are in the record, and ALJ Isaacs concluded that the

notes in the record provide no support for Dr. Kincaid’s findings. [Tr. 26-27]

       Additionally, the rule requiring a statement of good reasons for giving less than

controlling weight to a treating physician’s opinion is intended to permit a meaningful review

of the ALJ’s decision and inform claimants of the reasons for an ALJ’s decision not to follow

the opinion of their treating physician. Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th

Cir. 2004). Here, ALJ Isaacs “identif[ied] specific discrepancies” within Dr. Kincaid’s opinion

and clearly explained why it got “the short end of the stick.” See Hernandez, 644 F. App’x at

473. Accordingly, the goal of the reasons-giving requirement is satisfied, and Thomas fails to

demonstrate that the ALJ’s decision to assign less weight to Dr. Kincaid’s opinion was error.

                     2. One-Time Examiner Opinions

       Next, Thomas contends that ALJ Isaacs failed to properly incorporate Dr. Genther’s

opinion into the RFC determination.       He emphasizes that Dr. Genther’s definition of
                                            - 15 -
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 16 of 19 - Page ID#: 809




“moderately impaired” included a suggestion that Thomas may “require significant structure

and/or modifications in traditional work settings such as those found in a sheltered workshop.”

[Record No. 16-1, p. 2; Tr. 400] Because Dr. Genther found that Thomas suffered some

moderate limitations, he argues that ALJ Isaacs was bound to incorporate the sheltered

workshop suggestion in the RFC. [Record No. 16-1, p. 2]

       Thomas’s argument is unavailing.        First, Dr. Genther found that Thomas was

moderately limited only in his ability to “deal with the public” and “tolerate [the] stress and

pressure associated with day-to-day work activity.” [Tr. 401] Of course, ALJ Isaacs was not

bound by this finding of a one-time treating source, even if she assigned it significant weight.

See Bernola v. Comm'r of Soc. Sec., 127 F. Supp. 3d 857, 863 (N.D. Ohio 2015). But the ALJ

nevertheless incorporated this restriction into the RFC by including a limitation that Thomas

is unable to interact with the public. [Tr. 24] Second, Dr. Genther found that Thomas’s ability

to interact and work with his coworkers was “mild to moderately limited.” [Tr. 401 (emphasis

added)] The RFC limited him to “no more than occasional interaction with co-workers,” which

was certainly not erroneous given the range of limitations Dr. Genther observed. [Tr. 24]

Therefore, Thomas’s argument that ALJ Isaacs “overtly reject[ed]” Dr. Genther’s opinion is

contradicted by her decision, and the assigned RFC is substantially supported by the evidence.

[Record No. 16-1, p. 2]

       Thomas also suggests that ALJ Isaacs erroneously discounted Holbrook-Watkins’s

opinion. [Id. at pp. 2-3, 6] Holbrook-Watkins found that Thomas suffered marked or extreme

impairments on his ability to interact with others and concentrate. [Tr. 589-593] He argues

that her opinion was substantially supported by the treatments notes of other physicians, and

therefore it should have been assigned more weight. [Record No. 16-1, pp. 2-3]
                                             - 16 -
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 17 of 19 - Page ID#: 810




       ALJ Isaacs found that Holbrook-Watkins’s opinion was “not at all support[ed]” by the

medical evidence. [Tr. 27] She found Thomas’s claims regarding his social limitations were

undercut by the fact that he regularly attends church gatherings with upwards of twenty people.

[Tr. 23, 50]   Notably, Holbrook-Watkins’s findings were more restrictive than any other

medical source opinion, and it was provided in check-list form with any accompanying

evidence. See Hernandez, 644 F. App’x at 473; 20 C.F.R. 404.1527(c)(3) (“The more a

medical source presents relevant evidence to support a medical opinion, . . . the more weight

we will give that medical opinion.”). And as ALJ Isaacs pointed out, the only supporting

evidence for Holbrook-Watkins’s opinion was Thomas’s subjective complaints. [Tr. 27]

Because ALJ Isaacs found that these claims were not credible, she properly refused to accept

Holbrook-Watkins’s opinion.

       B. The ALJ’s decision is supported by substantial evidence.

       Thomas contends that ALJ Isaacs’s decision was not supported by substantial evidence

because she undervalued the debilitating nature of his mental impairments. [Record No. 16-

1, p. 2] Specifically, he argues that his claims regarding the cause of his significant weight

loss are supported by the record, while the ALJ’s conclusion is not. [Id.] Even assuming that

Thomas’s claims are substantially supported by the record, ALJ Isaacs found substantial

support for the conclusion that his weight loss was due to diet and exercise. [Tr. 25-26] The

Court’s review of the record revealed numerous references to Thomas’s efforts to lose weight,

including Dr. Neal’s direct statement in 2018 that Thomas “[h]as lost 100 [pounds] with diet

and exercise.” [Tr. 632]

       The Commissioner is correct to characterize Thomas’s argument as nothing more than

an invitation to re-weigh the evidence, which is beyond the scope of review of the undersigned.
                                            - 17 -
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 18 of 19 - Page ID#: 811




[Record No. 18, p. 7]; see Reams v. Saul, No. 6:18-CV-00270-GFVT, 2019 WL 7038260, at

*4 (E.D. Ky. Dec. 20, 2019). Where the ALJ considers the evidence and finds that one of two

well-supported conclusions is more consistent, arguments that ask a court to rethink that

conclusion are unavailing. Accordingly, Thomas has not shown that ALJ Isaacs’s erred in

concluding that his weight loss was not a function of his mental impairments.

       Thomas’s challenges aside, ALJ Isaacs’s decision is supported by substantial evidence.

She based her disability determination on the evidence in the record and adequately explained

why certain evidence was more or less persuasive. She relied on the opinions that were most

consistent with the objective medical observations throughout the entire relevant period.

Further, the ALJ considered the combined effects of Thomas’s severe and non-severe

impairment to make a disability determination and develop his RFC. At the final step of the

analysis, she relied on a vocational expert to determine that significant jobs exist in the national

economy that Thomas may perform based on his age, education, work experience, and RFC.

Therefore, her decision is substantially supported by the evidence.

       Based in the foregoing analysis and discussion, it is hereby

       ORDERED as follows:

       1.      Plaintiff Bobby Thomas’s motion for summary judgment [Record No. 16] is

DENIED.

       2.      Defendant Commissioner Andrew Saul’s motion for summary judgment

[Record No. 18] is GRANTED.




                                               - 18 -
Case: 5:20-cv-00095-DCR Doc #: 19 Filed: 10/27/20 Page: 19 of 19 - Page ID#: 812




      Dated: October 27, 2020.




                                     - 19 -
